Citation Nr: 0416282	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  98-17 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.   

In accordance with his request, the veteran was scheduled for 
a Board hearing at the RO in August 2002.  He failed to 
appear for the hearing without explanation.  He has not 
requested that the hearing be rescheduled.  

When the case was before the Board in October 2003, it was 
remanded for due process considerations and further 
development.


REMAND

The veteran contends that he fractured his left ankle in 
approximately August or September 1969, that his ankle was in 
a cast for approximately two months and that he was on light 
duty for an additional two months after the cast was removed.  
The available service medical records do not document the 
alleged left ankle trauma or the treatment therefore but do 
show that no fracture was seen on an X-ray examination of the 
left ankle in January 1970.  

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in February 2004.  He was found to have 
osteoarthritis of the left ankle, which the examiner stated 
was non service-connected.  Although the examination report 
reflects that the opinion was rendered after a review of the 
claims folder, the rationale for the examiner's opinion was 
not provided.  Therefore, the opinion is not adequate for 
adjudication purposes.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The veteran should be requested to 
submit medical evidence, such as a 
statement from a physician, supporting 
his contention that he has current 
disability of the left ankle due to 
service trauma.  In addition, he should 
be requested to submit any pertinent 
evidence in his possession, as well as 
identifying information and any necessary 
authorization to enable the RO to obtain 
any available medical evidence, not 
already of record, pertaining to 
treatment or evaluation of his left 
ankle.

2.  The RO should attempt to obtain a 
copy of any pertinent evidence 
identified, but not provided, by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.  

3.  When all indicated record development 
has been completed, the RO should arrange 
for the claims folder to be reviewed by 
the physician who performed the February 
2004 examination of the veteran.  The 
physician should be requested to render 
another opinion and to assume, for 
purposes of the opinion, that the veteran 
sustained left ankle trauma in 
approximately August or September 1969 
and that he required a cast for 
approximately two months as a result of 
the trauma.  The physician should state 
whether it is at least as likely as not 
that the veteran's current left ankle 
disability is etiologically related to 
the service trauma.  In addition, the 
physician must provide the supporting 
rationale for the opinion.

4.  If the February 2004 examiner is 
unavailable, the required opinion with 
supporting rationale should be obtained 
from another physician with appropriate 
expertise.

5.  Then, the RO should readjudicate the 
claim based upon review of all pertinent 
evidence and consideration of all 
applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




